Exhibit 10.5

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of October 24, 2014 between
Wheeler Real Estate Investment Trust, Inc. (“Employer”), and Robin Hanisch
(“Employee”).

WHEREAS, Employer wishes to employ Employee to serve as its Corporate Secretary
and Director of Investor Relations and Employee is willing to undertake such
employment in accordance with the terms of this Agreement; and

WHEREAS, Employee recognizes the importance to Employer, its investors, and to
the public of maintaining the high standards and quality associated with
Employer’s name and reputation, and is willing to maintain such high standards
and quality; and

WHEREAS, Employer is engaged in the business of acquisition, disposition, and
property management of commercial real estate;

NOW, THEREFORE, it is agreed as follows:

1. TERM OF EMPLOYMENT: Subject to the provisions of this Agreement, Employer
will employ Employee as its Corporate Secretary and Director of Investor
Relations beginning on October 24, 2014, and continuing for a period of one year
(“Initial Term”).

1.1 This Agreement shall automatically renew for successive one-year periods
(“Renewal Term”), under and subject to the terms herein, unless either party
gives sixty days written notice prior to the expiration of any Renewal Term on
Initial Term (“Notice of Non-Renewal”).

1.2 Employer, in its sole discretion, shall have the option but not the
obligation of relieving Employee of actually performing any services following
the giving of a Notice of Non-Renewal. Employee shall nonetheless be paid for
twelve months from the date of notice provided she does not violate any
provision of this Agreement while receiving such compensation.



--------------------------------------------------------------------------------

2. DUTIES: During the period of employment hereunder, Employee will devote her
best efforts to the business and affairs of Employer, perform such services
consistent with her position as are designated by Employer, and use her best
efforts to promote the interest of Employer. Employee’s duties shall include
(a) being responsible for the maintenance of Employer’s corporate records,
(b) ensuring Employer’s good standing with the State Corporation Commission,
(c) administering Employer’s investor relations programs , and (d) effectively
interacting with Employer’s affiliated entities and investors associated
therewith. Employee pledges that during the term of this Agreement, Employee
shall not, directly or indirectly, engage in any other business that could
reasonably be expected to detract from Employee’s ability to apply her best
efforts to the performance of her duties hereunder but may perform other duties
in support of and be compensated by one or more companies affiliated with
Employer when reasonably requested to do so. Employee further agrees to comply
with all rules, regulations and policies established or issued by and made
applicable to Employer’s employees generally.

3. COMPENSATION: Employer will pay Employee a regular base salary commensurate
with her position and performance, such salary to be determined from time to
time by Employer, but to be not less than $125,000 per annum upon the initiation
of this Agreement. Such salary will be payable in periodic installments on the
same basis as that of other employees of Employer. At least annually, a possible
increase in salary will be considered, but an increase shall not automatically
occur. Employee will be eligible to participate in any current or future bonus,
long-term incentive and other compensation plans available to Employer’s
executives. Adjustments to base salary and other amounts paid or granted under
these plans are at the discretion of the Board of Directors, based on
recommendations of the Compensation Committee.

3.1 Employee shall receive reimbursements for reasonable and necessary business
expenses, including but not limited to, cell phone, mileage, toll and travel
expenses, including costs incurred to attend conferences and events to enhance
Employee’s skills and/or visibility in Employer’s industry, incurred by Employee
in performance of her duties hereunder.

 

2



--------------------------------------------------------------------------------

4. BENEFITS: Employee and her family shall be entitled to participate in, and
receive benefits from, on a basis comparable to other senior executives, any
insurance, medical, disability, or other employee benefit plans of Employer.

5. DEATH: If Employee should die during the Initial Term or any Renewal Term of
this Agreement, Employer will, in lieu of payments due under other provisions of
this Agreement, pay to Employee’s estate for a period of twelve months,
Employee’s regular base salary at the time of the Employee’s death plus any
previously accrued and unpaid base salary. Thereafter, Employer will have no
further obligation to Employee or her estate under this Agreement.

6. DISABILITY: In the event that Employee, by reason of physical or mental
incapacity is unable, with or without reasonable accommodation, to perform her
duties and responsibilities under this Agreement for 120 consecutive days or
longer (“Disability”), then Employer will pay to Employee her regular base
salary for a twelve month period following the date on which the Disability
first begins. Thereafter, Employer will have no obligation to pay Employee any
compensation under this Agreement.

 

3



--------------------------------------------------------------------------------

7. TERMINATION WITHOUT CAUSE; SEVERANCE PAY:

7.1 At any point during the Initial Term or during any Renewal Term hereof,
Employer may terminate Employee’s employment immediately and without cause.
However, if Employer terminates employee’s employment pursuant to this
paragraph 7.1, Employer shall pay to Employee her regular base salary payable in
periodic installments on the same schedule as other executive employees of
Employer for twelve months following the date on which employment is terminated
(“Severance Pay”).

7.2 Employee agrees that while receiving Severance Pay, in the event she
violates any provision of this Agreement, she will forfeit all Severance Pay
from the first date of payment and shall be obligated to return all such pay
within ten days of demand for return of such pay by Employer.

8. TERMINATION FOR CAUSE:

8.1 The Employee’s employment may be terminated at any time by Employer for
“Cause.” As used in this Agreement, the term Cause means (i) disloyalty or
dishonesty towards Employer; (ii) gross or intentional neglect in performance of
duties; (iii) incompetence or willful misconduct in performance of duties;
(iv) substance abuse affecting Employee’s performance of duties;
(v) discrimination against or harassment of other employees; (vi) willful
violation of any law, rule, or regulation (other than minor traffic violations)
related to Employee’s duties; (vii) material breach of any provision of this
Agreement; or (viii) any other act or omission which harms or may reasonably be
expected to harm the reputation and/or business interests of Employer. If the
employment is so terminated, Employee will be entitled to receive any base
salary earned and employee benefits accrued as of the date of such termination,
but Employer will have no further obligation to Employee hereunder from and
after such date.

8.2 Any vote concerning Employee’s termination shall be taken at a regular
meeting or specially called meeting of the Board of Directors. Termination shall
require a majority vote of those directors in attendance and voting at the
meeting.

 

4



--------------------------------------------------------------------------------

9. TERMINATION BY EMPLOYEE:

9.1 Employee may resign from the employment of Employer at any time upon 60 days
prior written notice. Upon such resignation, Employee shall have no rights to
any further compensation or benefits after the 60-day notice period has expired.
Employer reserves the option but not the obligation to relieve Employee from
performance of work during all of or any portion of this period, but absent
mutual agreement or subsequent breach hereof, Employer shall be obligated to pay
Employee the Employee’s regular base salary for the entire 60-day notice period.

9.2 Employee may resign from Employer without giving 60 days’ notice but still
be entitled 60 days’ pay if such resignation is a Resignation with Good Reason.
A Resignation with Good Reason may occur if Employee is not compensated as
provided herein for a period exceeding four weeks or is otherwise materially and
adversely affected by Employer’s breach hereof as to the terms and conditions of
her employment. Provided further, that a Resignation with Good Reason along with
the reasons on which it is based shall be given to Employer, which shall then
have ten calendar days to address and cure such reasons.

10. NONDISCLOSURE:

10.1 Employee agrees to hold and safeguard any information about Employer and/or
its shareholders and investors gained by Employee during the course of
Employee’s employment. Employee shall not, without the prior written consent of
Employer, disclose or make available to anyone for use outside Employer’s
organization at any time, either during her employment or

 

5



--------------------------------------------------------------------------------

subsequent to any termination of her employment, however such termination is
effected, whether by Employee or Employer, with or without cause or Good Reason,
or expiration or nonrenewal of this Agreement, any information about Employer or
its shareholders or investors, whether or not such information was developed by
Employee, except as required in the performance of Employee’s duties for
Employer or required by law.

10.2 Employee understands and agrees that any information about Employer is the
property of Employer and is essential to the protection of Employer’s goodwill
and to the maintenance of Employer’s competitive position and accordingly should
be kept secret. Such information shall include, but not be limited to,
information containing Employer’s business plans, investment strategies,
investors, and prospective investors, key elements of specific properties,
computer programs, system documentation, manuals, ideas, or any other records or
information belonging to Employer or relating to Employer’s business.

10.3 Notwithstanding anything in paragraph 10.1 or paragraph 10.2 to the
contrary, Employer agrees that the obligations of Employee set forth in
paragraphs 10.1 and 10.2 shall not apply to any information which (i) becomes
known generally to the public through no fault of the Employee; (ii) is required
by applicable law, legal process or any order or mandate of a court or other
governmental authority to be disclosed; or (iii) is reasonably believed by
Employee, based upon the advice of legal counsel, to be required to be disclosed
in defense of a lawsuit or other legal or administrative action brought against
Employee; provided, that in the case of clauses (ii) or (iii) Employee shall
give Employer reasonable advance written notice of the information intended to
be disclosed and the reasons and circumstances surrounding such disclosure in
order to permit Employer to seek a protective order or other appropriate request
for confidential treatment of the applicable information.

 

6



--------------------------------------------------------------------------------

11. COVENANT NOT TO COMPETE: Employee acknowledges that during the course of
Employee’s employment, Employee will acquire proprietary and confidential
information about Employer’s business, its investors, customers, vendors,
prices, sales strategies and other information, some of which may be of
independent economic value, is not available to the public, and is protected by
specific efforts of Employer. Such proprietary and confidential information may
be regarded by Employer as trade secrets. Employee further acknowledges that she
will be responsible for contacting and developing relationships with Employer’s
customers. In order to protect Employer’s critical interest in these
relationships and information, Employee covenants as follows:

11.1 Employee agrees that upon a termination for Cause or a resignation but not
a Resignation for Good Reason, for a period of twelve months following the last
day of Employee’s employment, Employee will not compete with Employer by
engaging, in a competitive capacity, in any activity competitive with Employer,
within a 30-mile radius of any of Employer’s offices at which Employee worked
within the one-year period preceding the last day of her employment.

11.2 Employee agrees that competition shall include engaging, in a competitive
capacity, in competitive activity, either as an individual, as a partner, as a
joint venturer with any other person or entity, or as an employee, agent,
representative, or contractor of any other person or entity, or otherwise being
associated in a competitive capacity with any entity or person who or which
competes with Employer.

11.3 If any provision of this paragraph 11 relating to the time period or scope
of the restrictive covenants shall be declared by a court of competent
jurisdiction to exceed the maximum time period or scope, as applicable, that
such court deems reasonable and enforceable, said time

 

7



--------------------------------------------------------------------------------

period or scope shall be deemed to be, and thereafter shall become, the maximum
time period or greatest scope that such court deems reasonable and enforceable
and this Agreement shall automatically be considered to have been amended and
revised to reflect such determination.

11.4 Employer and Employee have examined this Covenant Not to Compete and agree
that the restraint imposed upon Employee is reasonable in light of the
legitimate interests of Employer and it is not unduly harsh upon Employee’s
ability to earn a livelihood.

12. COVENANT NOT TO SOLICIT OR BE EMPLOYED BY CUSTOMERS: In addition to the
covenant not to compete set forth in paragraph 11 Employee further covenants and
agrees as follows:

12.1 That upon a termination for Cause or a resignation but not a Resignation
with Good Reason, for a period of twelve months following the last day of
Employee’s employment, Employee will not, compete with Employer by soliciting or
accepting competing business from or providing competing services to:

12.1.1 Any person or entity who or which was a customer or investor of Employer
at any time within the twelve-month period prior to Employee’s last day of
employment, from whom or which Employee solicited or accepted business on behalf
of Employer or to whom Employee provided services during Employee’s employment
with Employer; or

12.1.2 Any person or entity who or which was a customer or investor of Employer
at any time within the twelve-month period prior to Employee’s last day of
employment about whom or which Employee acquired proprietary and/or confidential
information while employed by Employer; or

12.1.3 Any person or entity from whom or which Employee had solicited competing
business during the six-month period preceding the last day of Employee’s
employment, even though such solicitation had not yet been acted upon; or

 

8



--------------------------------------------------------------------------------

12.2 That for a period of twelve months following the last day of Employee’s
employment, Employee will not become employed in a capacity competitive to
Employer by any person or entity who or which was a customer of Employer at any
time within the twelve-month period prior to Employee’s last day of employment
and to whom or which Employee provided services during her employment with
Employer, for purposes of providing the same or similar services to such person
or entity as Employee provided while employed by Employer.

12.2.1 Employee agrees that competition shall include engaging, in a competitive
capacity, in competitive activity as defined above, either as an individual, as
a partner, as a joint venturer with any other person or entity, or as an
employee, agent, representative or contractor of any other person or entity, or
otherwise being associated in a competitive capacity with any person or entity
who or which competes with Employer.

12.2.2 If any provision of this paragraph 12 relating to the time period or
scope of the restrictive covenants shall be declared by a court of competent
jurisdiction to exceed the maximum time period or scope, as applicable, that
such court deems reasonable and enforceable, said time period or scope shall be
deemed to be, and thereafter shall become, the maximum time period or greatest
scope that such court deems reasonable and enforceable and this Agreement shall
automatically be considered to have been amended and revised to reflect such
determination.

12.2.3 Employer and Employee have examined in detail this restrictive covenant
and agree that the restraint imposed upon Employee is reasonable in light of the
legitimate interests of Employer, and it is not unduly harsh upon Employee’s
ability to earn a livelihood.

 

9



--------------------------------------------------------------------------------

13. NON-SOLICITATION OF EMPLOYEES: Employee agrees that during her employment
with Employer and for a period of eighteen months following the last day of
Employee’s employment, Employee shall not, directly, or indirectly through
another, solicit or induce, or attempt to solicit or induce, any employee of
Employer to leave Employer to go to work for, or to consult or contract work
with a competitor of Employer, or recommend to a competitor of Employer the
hiring of any individual employed by Employer on Employee’s last day of
employment or at any time during the six-month period immediately prior thereto.

14. OPPORTUNITY FOR REVIEW: Employee understands the nature of the burdens
imposed by the restrictive covenants contained in this Agreement. Employee
acknowledges that she is entering into this Agreement on her own volition, and
that she has been given the opportunity to have this Agreement reviewed by the
person(s) of her choosing. Employee represents that upon careful review, she
knows of no reason why any restrictive covenant contained in this Agreement is
not reasonable and enforceable.

15. RESTRICTIVE COVENANTS OF THE ESSENCE: The restrictive covenants upon the
Employee set forth herein are of the essence of this Agreement; they shall be
construed as independent of any other provision in this Agreement. The existence
of any claim or cause of action of the Employee against the Employer, whether
predicated on this Agreement or not, shall not constitute a defense to the
enforcement by the Employer of the restrictive covenants contained herein.

 

10



--------------------------------------------------------------------------------

16. INJUNCTIVE RELIEF:

16.1 Employer and Employee agree that irreparable injury will result to Employer
in the event Employee violates any restrictive covenant or affirmative
obligation contained in paragraphs 10-13 of this Agreement, and Employee
acknowledges that the remedies at law for any breach by Employee of such
provisions will be inadequate and that Employer shall be entitled to injunctive
relief against Employee, in addition to any other remedy that is available, at
law or in equity.

16.2 Employee agrees that unless this Agreement is terminated by Employer
without cause or by Employee as a Resignation with Good Reason, the
non-competition, non-solicitation of or hiring by customers, non-disclosure, and
non-solicitation of employees obligations contained herein shall survive the end
of the employment created herein and shall be extended by the length of time
which Employee shall have been in breach of any of said provisions. Accordingly,
Employee recognizes that the time periods included in the restrictive covenants
contained herein shall begin on the date a court of competent jurisdiction
enters an order enjoining Employee from violating such provisions unless good
cause can be shown as to why the periods described should not begin at that
time.

17. SUCCESSION AND ASSIGNABILITY: The obligations of Employee under paragraphs
10-13 of this Agreement shall continue after the termination of her employment
and shall be binding on Employee’s heirs, executors, legal representatives and
assigns. Such obligations shall inure to the benefit of any successors or
assigns of Employer. Employee specifically acknowledges that in the event of a
sale of all or substantially all of the assets or stock of Employer, or any
other event or transaction resulting in a change of ownership or control of
Employer’s business, the rights and obligations of the parties hereunder shall
inure to the benefit of any transferee, purchaser, or future owner of Employer’s
business. This Agreement may be assigned only by Employer.

 

11



--------------------------------------------------------------------------------

18. SEVERABILITY: It is the intention of the parties that the provisions of the
restrictive covenants herein shall be enforceable to the fullest extent
permissible under the applicable law. If any clause or provision of this
Agreement is held to be illegal, invalid or unenforceable under present or
future laws effective during the term hereof, then the remainder of this
Agreement shall not be affected thereby, and in lieu of each clause or provision
of this Agreement which is illegal, invalid or unenforceable, there shall be
added, as part of this Agreement, a clause or provision as similar in terms to
such illegal, invalid or unenforceable clause or provision as may be possible
and as may be legal, valid and enforceable.

19. ATTORNEYS’ FEES: Employee shall pay, indemnify and hold Employer harmless
against all costs and expenses (including reasonable attorneys’ fees) incurred
by Employer with respect to successful enforcement of its rights under this
Agreement.

20. EQUITABLE RELIEF: JURISDICTION AND VENUE: Employee hereby irrevocably
submits to the jurisdiction and venue of the Circuit Court of the City of
Norfolk, Virginia, in any action or proceeding brought by Employer arising out
of, or relating to, the restrictive covenants in paragraphs 10-13 of this
Agreement. Employee hereby irrevocably agrees that any such action or proceeding
shall, at Employer’s option, be heard and determined in such Court. Employee
agrees that a final order or judgment in any such action or proceeding shall, to
the extent permitted by applicable law, be conclusive and may be enforced in
other jurisdictions by suit on the order or judgment, or in any other manner
provided by applicable law related to the enforcement of judgments.

 

12



--------------------------------------------------------------------------------

21. ENTIRE AGREEMENT: This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties hereto with respect to the
employment of Employee by Employer and contains all agreements between the
parties with respect to such employment. Each party to this Agreement
acknowledges that no representations, inducements, promises or agreements,
orally or otherwise, have been made by any party, or anyone acting on behalf of
any party, which are not embodied herein, and that no other agreement, statement
or promise not contained in this Agreement will be valid or binding. Any
modification of this Agreement will be effective only if it is in writing signed
by the party to be charged.

22. BINDING EFFECT: This Agreement will be binding upon and inure to the benefit
of each of the parties and their successors, heirs or assigns.

23. LAW GOVERNING AGREEMENT: This Agreement will be governed and construed in
accordance with the laws of the Commonwealth of Virginia.

24. PARTIAL INVALIDITY: If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions will nevertheless continue in full force and effect.

25. COUNTERPARTS: This Agreement may be executed in counterparts, together which
shall constitute one and the same instrument.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employer has caused this Agreement to be executed in its
name and behalf by its proper officer, thereunto duly authorized, and Employee
has set her hand as of the date first above written.

 

ROBIN HANISCH     WHEELER REAL ESTATE INVESTMENT TRUST, INC.

/s/ Robin Hanisch

    By:  

/s/ Jon S. Wheeler

Signature       Jon S. Wheeler

Robin Hanisch

    Its:   Chairman & Chief Executive Officer Printed Name       Date:
October 24, 2014     Date:   October 24, 2014

 

14